Citation Nr: 0400964	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for an abdominal wall 
defect, status post right inguinal hernia repair, evaluated 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO confirmed and continued a 30 percent evaluation 
for an abdominal wall defect, status post right inguinal 
hernia repair.


FINDING OF FACT

The veteran has moderately severe impairment of Muscle Group 
XIX as a result of his service-connected abdominal wall 
defect, status post right inguinal hernia repair.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the abdominal wall defect, status post right inguinal 
hernia repair.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.56 and 4.73, Diagnostic Code 5319 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law on November 9, 2000.  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  And the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  



The Act and implementing regulations, among other things, 
eliminated the requirement that a claimant submit evidence 
of a well-grounded claim.  The Act and implementing 
regulations also provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  As well, the Act and implementing 
regulations require that VA notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC) and supplemental statement of the case (SSOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing 
the claim, and essentially notified the veteran of the 
evidence needed to prevail.  Also in a July 25, 2001 letter, 
in particular, the RO specifically informed him about 
the VCAA-including insofar as what information he needed to 
provide in the event there were outstanding private treatment 
records that VA needed to retrieve.  Furthermore, he was 
advised the RO also would obtain his VA medical records if he 
provided information to locate them.  So the statutory and 
regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA for him, has been met.  
See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

Also in connection with the current appeal, the veteran's 
service medical records are on file, and his VA treatment 
records were obtained, too.  He has not identified any 
private treatment records that need to be obtained.  So there 
is no additional relevant evidence not of record.

Note also that very recent legislation authorizes VA to 
consider a claim, as here, even prior to expiration of the 
one-year grace period following a VCAA notice.  See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The veteran, though, still retains the 
right to submit additional supporting evidence up until the 
full one-year grace period expires.  This is important to 
point out because, in its July 25, 2001 VCAA letter, the RO 
indicated it was preferable the veteran responded within 60 
days (i.e., by September 25, 2001).  That, at first glance, 
was in violation of a holding in a recent precedent case.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003); see, too, Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
But bear in mind the RO's July 25, 2001 letter also indicated 
that, notwithstanding the preference that he respond within 
60 days, the veteran still had the remainder of the one-year 
period following that letter to submit additional supporting 
evidence without fear of penalty.  And it already has been 
well more than one year since he received that letter with no 
mention that additional evidence needs to be obtained.  And 
the recent passage of the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), negates any 
need to further delay a decision in this appeal.  The veteran 
has been duly apprised of the VCAA and all that it entails, 
so adjudication of his claim at this juncture poses no 
potential risk of prejudicing him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  However, where, as here, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The following regulation provides a framework for evaluating 
disabilities from muscle injuries.

    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

    (1) Slight disability of muscles--(i) Type of injury.  
Simple wound of muscle without debridement or infection.
    (ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.
    (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
    (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 

    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
    (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
    (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56 (2003).

A noncompensable (i.e., 0 percent) rating is warranted for 
slight injury to Muscle Group XIX, the muscles of the 
abdominal wall.  A 10 percent rating is warranted for 
moderate injury.  A 30 percent rating is warranted for 
moderately severe injury.  And a 50 percent rating is 
warranted for severe injury.  These muscles function in 
support and compression of the abdominal wall and lower 
thorax, flexion and lateral motions of the spine, and 
synergists in strong downward movements of the arm.  38 
C.F.R. § 4.73, Diagnostic Code 5319.



Analysis

Service connection was granted and a 10 percent rating 
initially assigned for a recurrent right inguinal hernia, 
effective December 17, 1945.  But a noncompensable (i.e., 0 
percent) rating subsequently was assigned effective January 
24, 1948, because the scar from the right inguinal 
herniorraphy was well healed and asymptomatic.  More 
recently, effective August 27, 1993, the rating was increased 
to 30 percent for a disability now classified as a scar from 
a right inguinal hernia repair with a large abdominal wall 
defect.

The decision to increase the rating to 30 percent primarily 
was based on the results of a December 1993 VA compensation 
examination.  During that medical evaluation, the veteran 
indicated that he had sustained abdominal trauma during 
combat in World War II and reported that two inguinal hernia 
repairs had been performed during the 1940's.  Clinical 
inspection revealed a 10 cm, right inguinal hernia repair 
scar with a large abdominal wall defect around it.  Abdominal 
obesity exaggerated the appearance of the defect area.  The 
defect was nontender to palpation.  A soft, golf ball-sized 
mass was seen in the right inguinal fold.  A loose, right 
inguinal ring was detected.  The Valsalva maneuver failed to 
elicit either pain or cause protrusion of the abdominal 
contents.  The diagnoses were status post right inguinal 
hernia repair and recurrent right inguinal hernia.  

The veteran more recently underwent another VA examination of 
the muscles at issue in September 2001.  He gave a history of 
having undergone a right inguinal hernia repair in 1939, 
prior to service.  He also recalled that an explosion from a 
weapon caused abdominal trauma during service.  He described 
pain in the abdomen as 2-3 on a scale of 0-10.  He indicated 
that the hernia did not produce true functional impairment of 
day-to-day activities.  Clinical inspection disclosed a 13 cm 
x 2 cm depressed scar, which started in the right lower 
quadrant of his abdomen and extended towards his groin.  The 
scar was firm and a bit adherent.  There was no appreciable 
tendon damage and no bone, joint or nerve damage was evident.  
Muscle strength was intact.  There was no herniation of 
muscle currently.  No new hernia was palpable.  The diagnosis 
was healed, depressed right inguinal hernia scar.  

Also on file for consideration in this appeal are VA medical 
records dated from May 2000 to September 2002.  But they 
pertain to the veteran's treatment for unrelated conditions 
that are not at issue.

The trauma the veteran sustained during service involved 
injury to MG XIX.  It appears his shell fragment wound was 
situated at the site of an existing inguinal hernia.  The 
inguinal hernia recurred following the shell fragment wound, 
and two hernia repairs were performed during the 1940's.  
That was more than 50 years ago, however, and there is no 
indication that either procedure necessitated a prolonged 
period of convalescence.  About 10 years ago, though, a large 
right abdominal wall defect was found to be present at the 
right inguinal hernia repair site.  But the RO already 
increased the veteran's rating to 30 percent to compensate 
him for this.  So he needs medical evidence of additional 
disability to receive an even higher rating.  Unfortunately, 
there is no such evidence.

The medical evidence from 1993 onward reveals the residuals 
of the shell fragment wound are currently manifested 
primarily by the post-operative scar at the site of the 
surgery for the hernia repair.  And although the residual 
scar is depressed, at the same time it is well healed and no 
more than slightly adherent to underlying tissue.  There also 
are no objective findings of atrophy of affected muscles of 
the abdomen and, in fact, muscle strength is intact.  
Moreover, there is currently no hernia present and no 
clinical findings suggesting loss of deep fascia or muscle 
substance.

The Board is aware of the veteran's allegation that he 
experiences some abdominal pain and discomfort.  Bear in 
mind, though, there still is no objective medical evidence 
showing that any abdominal muscle damage now present produces 
weakness, impairment of coordination or uncertainty of 
movement, and even he acknowledges that his right inguinal 
hernia repair residuals do not produce significant impairment 
of his day-to-day activities.  



The currently assigned 30 percent rating is, itself, an 
acknowledgement that the veteran will at times have 
symptomatic residuals from his inguinal muscle injury.  
Indeed, a rating at this level contemplates "moderately 
severe" impairment from damage to Muscle Group XIX of the 
abdomen.  But in order to be entitled to assignment of the 
next higher rating of 50 percent, there must be evidence of 
"severe" impairment of the affected muscles of the abdomen.  
This is not the situation here, though, for the reasons 
stated.  

The Board also recognizes that a separate rating may be 
assigned for scars from the shell fragment wound of the right 
inguinal area, if the wound scar is compensable.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14, 
VA's 
anti-pyramiding regulation.  Here, the medical evidence does 
not show the presence of a symptomatic wound scar of the 
right inguinal area.  The scar is not poorly nourished, with 
repeated ulceration, nor is it tender and painful to 
objective demonstration, nor does it produce limitation of 
function of the spine or of muscles of the abdominal wall.  
Further, the scar is not unstable nor is it associated with 
underlying soft tissue damage.  Hence, assignment of a 
separate evaluation for the wound scar is not warranted under 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, or 7805 under 
pertinent criteria in effect either prior to or since August 
30, 2002.

For all the foregoing reasons, the claim for an increased 
rating for the abdominal wall defect, status post right 
inguinal hernia repair, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, this doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

A rating greater than 30 percent for an abdominal wall 
defect, status post right inguinal hernia repair is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



